—Judgment, Supreme Court, New York County (Martin Schoenfeld, J.), entered December 8, 1993, which awarded plaintiff $100,000 plus interest, unanimously affirmed, without costs.
Any conflict in the testimony with respect to whether Brevitol could have entered plaintiffs wrist by the insertion of a hypodermic into either the back of her hand or her wrist, and any conflict in the expert opinions with respect to causation of the injury, were for the jury to resolve and we decline to disturb its determination. We have considered appellants’ other contentions and find them to be without merit. Concur— Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.